Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Examiner Acknowledges receipt of the priority documents and Examiner accepts drawings filed on 6/18/2018.
This action is in reply to the response filed on 07/29/2021 with a priority date of 04/27/2016.
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are rejected under 35 USC 101.
Claims 1-20 are rejected under 35 USC 103.
Applicant’s argument are addressed after the rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: Claims 1-5 and 17-20 is a method and claims 6-11 is a system and 12-16 is a server comprising a memory and a processor. Thus, each independent claim, on its face, is direct to one of the statutory categories of 35 U.S.C. §101. However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing a practical application or significantly more.
Step 2A:
Prong 1: The claims include the abstract idea of obtaining information indication a geographic location of a terminal (mobile device), determining a target area comprising a plurality of signal transmission sources including an ID, obtaining a plurality of IDs in the target area and display information associated with the IDs, obtaining information comprising at least one of a user basic information, user behavior information and user relation chain information then selecting target display information based on this information and the IDs then sending the target display information where the IDs are allocated by the server and the target area is based on a predetermined distance from the terminal. Dependent claims include additional abstract techniques for analyzing and accessing information, such as a target assessed value, a sequence in ascending or descending order, thresholds, filtering, a standard assessed value, presentation conditions, a target area around a user, detecting movement, a red packet, and a surrounding function. All of which are used to select targeted display information. 
The claims receive information about a user and select targeted content for the user. This concept falls under Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Prong 2: This judicial exception is not integrated into a practical application because the claims merely recite servers with processors that obtain data, make determinations, select data and send data, and terminals that send a receive information, as such the use of a computers and networks are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). 
The claims also recite an ordered combination that describes an environment where identifiers are associated with signal transmission sources (i.e. beacon) that broadcast the IDs in a target range. Typically, the IDs are received by a terminal then sent from a terminal (i.e. mobile device) to a server, which uses the identifier to determine the terminal’s location. In contrast is appears that the target area is larger than the target range so the invention is selecting advertising based on the mobile devices location by obtaining the IDs in the target area from a database that stores the beacons’ locations and associated advertising, where the broadcast IDs are not even being utilized because the terminal is not in range of all the beacons in the target area. Simply put the claims beacons that broadcast IDs but the technology is not used.
Although this environment is technical in nature they combination amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim as a whole is no more than a drafting effort designed to infer the use beacons when in fact the broadcasting is unnecessary insignificant extra-solution activity
The ordered combination offers nothing more than employing a configuration of computer devices and computer functions of sending and receiving data over a network, even with these additional elements, that limit the use of servers, terminals and signal transmission sources networks, the claims does no amount to a practical application or add significantly more, 
Keeping in mind that general linking considerations overlap with other considerations, particularly insignificant extra-solution activity (see MPEP § 2106.05(g)). Examiner also finds that the steps merely obtain data from a particular source, which amounts to adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). For instance, a data gathering step that is limited to a particular data source (such as a beacon) or a particular type of data (such as ID for a signal transmission source) are considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags).
Step 2B: 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using server, terminal and signal transmission source amount to no more than mere instructions to apply the exception using a generic computer component. 
Further the ordered combination of identifiers associated with signal transmission sources (i.e. beacon) that are detected then sent from a terminal (i.e. mobile device) to a server, which 
Examiner identifies the claimed concepts set forth in Prong 1, and concludes that the additional elements set forth above in Prong 2 fail to provide meaningful limitation because the additional elements merely limit the concept to computerized devices for receiving and sending data over a network. 
Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016), provides an examples of claims that also used technology as a tool. In Affinity Labs, the claim recited a broadcast system in which a cellular telephone located outside the range of a regional broadcaster (1) requests and receives network-based content from the broadcaster via a streaming signal, (2) is configured to wirelessly download an application for performing those functions, and (3) contains a display that allows the user to select particular content. 838 F.3d at 1255-56, 120 USPQ2d at 1202. The court identified the claimed concept of providing out-of-region access to regional broadcast content as an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements limit the use of the abstract idea, the court have explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims. 838 F.3d at 1259, 120 USPQ2d at 1204. Similarly, the 
Examiner provides the following evidence that using iBeacon, specifically beacons, to determine a user location in the context of tracking users’ locations and targeting content for display at retail locations was well-known in the field of marketing. Examiner respectfully asserts that all the applicant has added to this technology are complex and abstract selection schemes that don’t even use the broadcast ID.
Moody, M. (2015). "Analysis of Promising Beacon Technology for Consumers." Elon Journal of Undergraduate Research in Communications, 6(1). Retrieved from http://www.inquiriesjournal.com/a?id=1136: This paper provides an overview of beacon technology in 2014 along with an analysis of applications of beacons, and specifically iBeacons by baseball stadiums, hotels, museums and airports, as well as how beacon hardware is provided in different forms. See pages 2-7 under the headings background and literature review. 
Taylor, Nathan, "Marketing with Mobile Push Notifications in a Location Specific Context" (2014). Technical Library. 181. Retrieved fromhttps://scholarworks.gvsu.edu/cistechlib/181: This paper provides a specific examples of using beacons to target advertising. Page 7 under Scalability describes a content management system that can push different advertisements to a mobile devices depending on beacon identification and Pages 9 and 10 describe the content management system in detail.
Lerman et al. (U.S. 2015/0278867; Hereafter: Lerman): Lerman discloses the technology that applicant is using, to which the applicant has added what Lerman refers to “coordination among the mobile ad network/platform, the beacon device vendor, and the advertiser.” Unlike, 
Examiner provides the following evidence regarding device movement and mobile application:
Ho US2016/0248815: See, “The application further configures the mobile device 210 to respond to an actuation when the user decides that more information relating to a presented sensory content at a particular time is desired. Persons skilled in the art can program such applications for mobile devices without difficulty.” [0039].
When considered separately and in combination, the steps do not add significantly more to the judicial exception because the steps are clearly directed to automatically managing a business process. Examiner respectfully asserts the claims merely determine when to initiate an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 10, 12, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (U.S. 2016/0034961; Hereafter: May) in view of Lerman et al. (U.S. 2015/0278867; Hereafter: Lerman).
As per Claim 1:  May in view of Lerman discloses the following limitations; 
1.    A method performed by at least one computer processor of a server, the method comprising: 
May discloses obtaining first information from a terminal, the first information being used for indicating a geographic location of the terminal; See, “Then, responsive to operations of the software instructions on the mobile device, the mobile device sends messages comprising location data such as GPS data or other location point attributes. The same or a different server (referred to herein as “server”) receives the location data describing the location of the mobile device and executes logic, such as logic defined by the software instructions, to determine predicted location points (e.g., based on speed, direction, mode of transportation, etc.), which are in turn used to determine predicted regions (e.g., a region within a notification radius) or predicted areas (e.g., a region formed by a notification shape that bounds the predicted location points). The server selects geo-specific notifications (e.g., advertisements, coupons, etc.), based at least in part on the predicted region, and transmits the geo-specific notifications electronically through the network to the mobile device. The geo-specific notifications are determined based on rules, triggers, geo-specific user data, geo-specific promotional data, and/or geo-specific context data.” [0077].
May discloses determining a target area based on the first information, the target area comprising a plurality of signal transmission sources, each signal transmission source including an ID, and the ID being broadcasted within a target range by each of the plurality of signal transmission sources, wherein the plurality of signal transmission sources are beacon devices; See, “FIG. 2A1 illustrates certain location beacons and location coordinates near the mobile device 113.sub.3. In some embodiments, each location point can be described using data values conforming to a geographic coding language such as GeoJSON. For example, a location point located in San Francisco, Calif. might be described in GeoJSON with the following key-value pairs respectively describing a store name, the store location coordinates, and a physical geo-fence surrounding the store: “locationID:Store11495”, “coordinates:37.782841, −122.464014”, and “radius:10”. Other key-value pairs to describe location points are possible. As shown in FIG. 2A1, and indicated in the above example, a circular region with a certain radius is one technique for referring to one or more location points. Various approaches for defining the radius and associated region boundary are possible.” [0047].
May discloses obtaining a plurality of IDs corresponding to  the plurality of signal transmission sources in the target area and display information associated with the plurality of IDs; See, “In some embodiments, delivering geo-context information to a mobile device based on predicted user locations can be implemented by providing one or more geo-context protocols that operate to identify datasets of items (e.g., messages and notifications), which items are associated with one or more predicted locations (e.g., predicted locations that a user of a mobile device might visit). The datasets can include various location point attributes that are related to a particular predicted location such as location beacon UUID, location coordinates, associated notifications, notification rules and triggers, and other attributes. As the user and the mobile device traverse toward one or more of the predicted locations, the geo-context protocol and associated operations serve to 
May discloses obtaining second information from the terminal, the second information comprising at least one of user basic information, user behavior information and user relation chain information; See, “In addition, in some embodiments, the mobile device can communicate with a mobile device server 100 to exchange contextual information such as user preferences, user purchase history, user purchase behavior, or the current weather at the user's location. Such contextual information can be used to create highly customized, dynamic notifications.” [0035]. See, “The information stored in the user data 384 may be collected from a variety of sources such as user-specific settings of mobile application 192.sub.1, point-of-sale transaction information, browser habits, the frequency that the user passes by a given store, the length of time that a user stands in front of a product in a retail store, and/or other information.” [0066]. See, “In such cases, the attributes associated with the user event can be used to determine one or more notifications to be presented. The flow can then proceed using local resources (e.g., mobile device 113.sub.5) or server resources (e.g., data management server 111) for determining geo-context notifications….If computing one or more notifications at the server is desired (e.g., to include additional data from databases 380), then the computed notifications can be computed using server resources and logic (see step 516), sent to the geo-context app module 194.sub.1 (see step 518), and presented to the user (see step 508)” [0071].
 selecting target display information associated with the second information from the display information associated with the plurality of IDs; and See, “In this case, the mobile device 113.sub.1 can forward the waypoint location data to the data management server 111 (see message 150) to be used by the data management server 111 to determine one or more notifications (see operation 144.sub.2) to be pushed to the mobile device (see message 152) for presentation (see operation 146.sub.2). For example, the waypoint location point data might reference an instance of location points 180 that is not included in the locally stored predicted location points. In this case, the data management server 111 can be accessed to determine the corresponding notifications to be served.” [0040]. See, “If computing one or more notifications at the server is desired (e.g., to include additional data from databases 380), then the computed notifications can be computed using server resources and logic (see step 516), sent to the geo-context app module 194.sub.1 (see step 518), and presented to the user (see step 508).” [0071].
May discloses sending the target display information to the terminal, See, “Predictions and selections of messages and/or notifications can be made at the server so as to deliver highly-relevant sets of geo-context information to a mobile device. As shown and discussed as pertains to FIG. 1B, a predictive approach for delivering geo-context information to a mobile device serves to address mobile device platform limitations while determining, delivering and displaying highly-relevant messages and/or notifications to a user of a mobile device.” [0030]. See, “As shown in protocol 120, for example, mobile device 113.sub.1 can forward initial location data comprising location point attributes (e.g., GPS location coordinates, location beacon UUID, etc.) to the data management server 111 (see message 130) to be used to predict location points the mobile device 113.sub.1 might  The mobile device 113.sub.1 might then enter a waypoint location region (see message 148) and receive location point data associated with the waypoint location region (see operation 142.sub.2). In this case, the mobile device 113.sub.1 can forward the waypoint location data to the data management server 111 (see message 150) to be used by the data management server 111 to determine one or more notifications (see operation 144.sub.2) to be pushed to the mobile device (see message 152) for presentation (see operation 146.sub.2). For example, the waypoint location point data might reference an instance of location points 180 that is not included in the locally stored predicted location points.” [0040].
May does not disclose wherein the plurality of IDs are allocated to the plurality of signal transmission sources by the server, and Examiner’s note: The applicant’s specification at [0135] disclose a store worker requesting an exclusive ID and the sever returning the exclusive ID to the terminal using the conventional UUID, major and minor fields. May at [0042] discloses location beacons having store specific identifier and at [0061] storing the identifier. May does not disclose the sever allocating the identifier to the terminal.  
However, Lerman discloses a server the managing beacons that contacts beacons and configures the beacon identifiers  See, “In an example, the attribeacon management server 214 may contact the attribeacon device 210 present in each of the physical locations 208 
May discloses where the target area is determined based on a predetermined distance from the geographic location of the terminal. See, “As shown in FIG. 2A1, and indicated in the above example, a circular region with a certain radius is one technique for referring to one or more location points. Various approaches for defining the radius and associated region boundary are possible. For example, one approach entails setting the physical location of the user of mobile device 113.sub.3 as the center of a circle, and setting an initial predicted radius 202.sub.1 (e.g., 10 miles) as a boundary. In this approach, as the user and the mobile device 113.sub.3 change position, location points entering and leaving the circular region defined by initial predicted radius 202.sub.1 can be added and discarded, respectively, from the collection of location points being considered.” [0047].
Therefore, from the teaching of Lerman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the server that selects targeted display information associated with a mobile device location and beacon locations, as disclosed by May, to allocate IDs to beacons, as taught by Lerman, for the 

As per Claim 5:  May in view of Lerman and Kostka discloses the following limitations; 
5.    The method according to claim 1 further comprising:
May discloses determining, by using the geographic location of the terminal as a standard area, an area where a distance from the standard area meets a first preset condition as the target area; See, “FIG. 2A1, FIG. 2A2, FIG. 2A3 and FIG. 2A4 depict region boundaries defining sets of networked location points as used in systems for delivering geo-context information to a mobile device based on predicted user locations.”. [0046].
May discloses determining the plurality signal transmission sources in the target area; obtaining the plurality of IDs corresponding to the plurality of signal transmission sources in the target area; and See, “FIG. 2A1 illustrates certain location beacons and location coordinates near the mobile device 113.sub.3. In some embodiments, each location point can be described using data values conforming to a geographic coding language such as GeoJSON. For example, a location point located in San Francisco, Calif. might be described in GeoJSON with the following key-value pairs respectively describing a store name, the store location coordinates, and a physical geo-fence surrounding the store: “locationID:Store11495”, “coordinates:37.782841, −122.464014”, and “radius:10”. Other key-value pairs to describe location points are possible.”. [0047].
May discloses determining the display information based on the plurality of IDs. See, “In some cases, the geo-context app module 194.sub.1 can use an API interface 320 to 

As per Claim 6:  May in view of Lerman discloses the following limitations; 
6. A system comprising: 
May discloses a terminal; and a server, wherein the terminal comprise: at least one terminal processor configured to access the at least one terminal memory including terminal computer program code and operate according to the terminal computer program code, the terminal computer program code including: See, [0030].
 detecting code configured to cause at least one of the least one terminal processor to detect first information for indicating a geographic location of the terminal; See, [0077].
May discloses first sending code configured to cause at least one of the least one terminal processor to send the first information and second information to the server, the second information comprising at least one of user basic information, user behavior information, and user relation chain information; and See, [0035], [0066], [0071].
May discloses receiving code configured to cause at least one of the least one terminal processor to receive target display information from the server, the target display information being display information determined based on the first information and the second information, and See, [0030]. See, [0040].
May discloses wherein the server comprises:  at least one server memory configured to store server computer program code; and at least one server processor configured to access the at least one server memory and operate according to the server computer program code, said server computer program code including: See, [0070-0071]. 
May discloses first obtaining code configured to cause the at least one server to obtain the first information from the terminal; See, [0035], [0066], [0071].
May discloses determining code configured to cause the at least one server processor to determine a target area based on the first information, the target area comprising a plurality of signal transmission sources, each signal transmission source including an ID, and the ID being broadcasted within a target range by each of the plurality of signal transmission sources, where in the plurality of signal transmission sources are beacon devices; See, [0047].
 second obtaining code configured to cause the at least one server processor to obtain the plurality of IDs corresponding to the plurality of signal transmission sources in the target area and display information associated the plurality of IDs; See, [0034]. See also, [0047].
May discloses third obtaining code configured to cause the at least one server processor to obtain second information from the terminal, the second information comprising at least one of user basic information user behavior information and user relation chain information; See, [0035], [0066], [0071].
May discloses selecting code configured to cause the at least one server processor to select target display information associated with the second information from the display information associated with the plurality of IDs; and See, [0071].
May discloses second sending code configured to cause the at least one server processor to send the target display information to the terminal, See, [0040].
May does not disclose wherein the plurality of IDs are allocated to the plurality of signal transmission sources by the server, and Examiner’s note: The applicant’s specification at [0135] disclose a store worker requesting an exclusive ID and the sever returning the exclusive ID to the terminal using the conventional UUID, major and minor fields. May at [0042] discloses location beacons having store specific identifier and at [0061] storing the identifier. May does not disclose the sever allocating the identifier to the terminal.  
However, Lerman discloses a server the managing beacons that contacts beacons and configures the beacon identifiers  See, “In an example, the attribeacon management server 214 may contact the attribeacon device 210 present in each of the physical locations 208 associated with the entity 202. The attribeacon management server 214 may configure the 
May discloses where the target area is determined based on a predetermined distance from the geographic location of the terminal. See,  [0047].
Therefore, from the teaching of Lerman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the server that selects targeted display information associated with a mobile device location and beacon locations, as disclosed by May, to allocate IDs to beacons, as taught by Lerman, for the purpose of efficiently programing and tracking various beacons that have been sent to advertisers. [0006].

As per Claim 10:  May in view of Lerman discloses the following limitations; 
10.    The system according to claim 6, wherein the determining code is further configured to cause the at least one server processor to:
May discloses determine, by using the geographic location of the terminal as a standard area, an area where a distance from the standard area meets a first preset condition as the target area; See, [0046].
 determine the plurality of signal transmission sources in the target area; determine the plurality of IDs corresponding the plurality of  signal transmission source in the target area; and See, [0046].
May discloses determine the display information based on the plurality of IDs. See, [0063].

As per Claim 12:  May in view of Lerman discloses the following limitations; 
12.    A server comprising:
May discloses at least one memory configured to store computer program code; and at least one processor configured to access the at least one memory and operate according to the computer program code, said computer program code including: See, [0070-0071].
May discloses first obtaining code configured to cause the at least one processor to obtain first information from a terminal, the first information indicating a geographic location of the terminal; See, [0035], [0066], [0071].
May discloses determining code configured to cause the at least one processor to determine a target area based on the first information, the target area comprising a plurality of signal transmission sources, each signal transmission source including an ID, and the ID being broadcasted within a target range by each of the plurality of signal transmission sources, where the plurality of signal transmission sources are beacon device; See, [0047].
May discloses second obtaining code configured to cause the at least one processor to obtain the plurality of IDs corresponding to a plurality of signal transmission sources in the target area and display information associated with the plurality of IDs; See, [0034]. See also, [0047].
May discloses third obtaining code configured to cause the at least one processor to obtain second information from the terminal, the second information comprising at least one of user basic information, user behavior information and user relation chain information; See, [0035], [0066], [0071].
May discloses selecting code configured to cause the at least one processor to select target display information associated with the second information from the display information associated with the plurality of IDs; and See, [0071].
May discloses sending code configured to cause the at least one processor to send the target display information to the terminal, See, [0040].
May does not disclose wherein the plurality of IDs are allocated to the plurality of signal transmission sources by the server, and 
Examiner’s note: The applicant’s specification at [0135] disclose a store worker requesting an exclusive ID and the sever returning the exclusive ID to the terminal using the conventional UUID, major and minor fields. May at [0042] discloses location beacons having store specific identifier and at [0061] storing the identifier. May does not disclose the sever allocating the identifier to the terminal.  
However, Lerman discloses a server the managing beacons that contacts beacons and configures the beacon identifiers  See, “In an example, the attribeacon management server 214 may contact the attribeacon device 210 present in each of the physical locations 208 associated with the entity 202. The attribeacon management server 214 may configure the attribeacon app 310 running on the attribeacon device 210 to include in a list of “virtual 
May discloses where the target area is determined based on a predetermined distance from the geographic location of the terminal. See,  [0047].
Therefore, from the teaching of Lerman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the server that selects targeted display information associated with a mobile device location and beacon locations, as disclosed by May, to allocate IDs to beacons, as taught by Lerman, for the purpose of efficiently programing and tracking various beacons that have been sent to advertisers. [0006].

As per Claim 16:  May in view of Lerman discloses the following limitations; 
16. The server according to claim 12, wherein the determining code is further configured to cause the at least one processor to:
May discloses determine, by using the geographic location of the terminal as a standard area, an area where distance from the standard area meets a first preset condition as the target area; See, [0046].
 determine the plurality of signal transmission sources in the target area; determine the plurality of IDs corresponding the plurality of signal transmission sources; and See, [0046].
May discloses determine the display information based on the plurality of IDs. See, [0046].

As per Claim 17:  May in view of Lerman discloses the following limitations; 
May discloses 17.   The method according to claim 1, wherein the target area is determined based on a current geographic location of the terminal as a center. See, “FIG. 2A1 illustrates certain location beacons and location coordinates near the mobile device 113.sub.3. In some embodiments, each location point can be described using data values conforming to a geographic coding language such as GeoJSON. For example, a location point located in San Francisco, Calif. might be described in GeoJSON with the following key-value pairs respectively describing a store name, the store location coordinates, and a physical geo-fence surrounding the store: "locationID:Store11495", "coordinates:37.782841, -122.464014", and "radius:10". Other key-value pairs to describe location points are possible. As shown in FIG. 2A1, and indicated in the above example, a circular region with a certain radius is one technique for referring to one or more location points. Various approaches for defining the radius and associated region boundary are possible. For example, one approach entails setting the physical location of the user of mobile device 113.sub.3 as the center of a circle, and setting an initial predicted radius 202.sub.1 (e.g., 10 miles) as a boundary. In this approach, as the user and the mobile device 113.sub.3 change position, location points entering and leaving the circular region defined by 

As per Claim 19:  May in view of Lerman discloses the following limitations; 
May in view of Kostka does not disclose 19.    (new): The method according to claim 1, wherein the display information provided by a store associated with each of the plurality of signal transmission sources. See, “The location points 180 specify various points of interests such as retail stores (e.g., represented by instances of location coordinates 184) or different areas within a store (e.g., represented by an instance of location beacons 182). Though not shown for simplicity, the mobile device 113.sub.1 and the location beacons 182 can be connected to wireless network 106 and/or network 108.” [0038]. See, [0042-0043].

Claims 2-4, 13-15, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over May in view of Lerman further in view of Kostka et al. (U.S. 2015/0081474; Hereafter: Kostka).
As per Claim 2:  May in view of Lerman and Kostka discloses the following limitations; 
2.    The method according to claim 1, further comprising:
May discloses analyzing the second information to obtain an analysis result; assessing the display information associated with the plurality of IDs based on the analysis result,  See, “The user profile engine 340 processes requests for user data (e.g., user preferences, transaction history, demographics, etc.) to be used in determining specific notifications to be pushed to the mobile device 113.sub.5. For example, the user profile engine 340 might send an SQL query to retrieve a certain user's previous purchase history 
May in view of Lerman does not disclose to obtain at least one target assessed value; and 
However, Kostka discloses interest scores, which are assess the user interest in a product associated with beacon identifiers. See, “In this example, Block S130 can thus assign an interest score of products near the user's mobile computing device based on a perceived user interest(s) extrapolated from on one or more user demographics (or other user data).” [0051].
May in view of Lerman does not disclose selecting the target display information based on the at least one target assessed value. 
However, Kostka discloses selecting target display information based on interest scores. See, “Block S150 of the method recites, in response to the level of interest in the product 
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the techniques used to select target content based location determined from beacons and user activity information, as disclosed by May in view of Lerman, to assess activity to obtained an assessed value (i.e. Purchase % and/or score) and use that value to select targeted content, as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship between products and projected user interest level for delivering timely, product-related or product-specific notifications to the user through the user's mobile computing device. Kostka at [0017].

As per Claim 3:  May in view of Lerman and Kostka discloses the following limitations; 
3.    The method according to claim 2, further comprising:
May in view of Lerman does not disclose sequencing the at least one target assessed value in ascending order or descending order, to obtain a first sequenced result; 
However, Kostka discloses the ordering the interest score from highest to lowest. See, “Block S150 can also present additional notifications of other products to the user through the mobile computing device. For example, Block S150 can present notifications of 
May in view of Lerman does not disclose determining whether the target assessed value is greater than or equal to a first threshold; and determining display information corresponding to the target assessed value greater than or equal to the first threshold as the target display information. 
However, Kostka discloses thresholds for the level of interest exceeding a threshold. See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the mobile computing device, a product ordering option for ordering a unit of the product. Block S150 can alternatively recite, in response to the level of interest in the product exceeding a threshold value, transmitting product data corresponding to the product to the mobile computing device for presentation to the user. Generally, Block S150 functions to share product-related details with the user through the user's mobile computing device based on a user interaction with the product, a perceived user interest in the product, and/or a predicted likelihood of product purchase by the user.” [0064]. See, “Block S150 can transmit the product-related notification to the mobile computing device in real-time, such as once the user has remained in a position near the product (within 
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the techniques used to select target content based location determined from beacons and user activity information, as disclosed by May in view of Lerman, to rank values associated with the product interest (i.e. Purchase % and/or score) in ascending order and select product above a threshold, as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship between products and projected user interest level for delivering timely, product-related or product-specific notifications to the user through the user's mobile computing device. Kostka at [0017].

As per Claim 4:  May in view of Lerman and Kostka discloses the following limitations; 
4.    The method according to claim 2 further comprising:
May discloses filtering display information that matches the analysis result from the display information associated with the plurality of IDs; See, “The user profile engine 340 processes requests for user data (e.g., user preferences, transaction history, demographics, etc.) to be used in determining specific notifications to be pushed to the mobile device 113.sub.5. For example, the user profile engine 340 might send an SQL query to retrieve a certain user's previous purchase history and associated preference categories from the user data 384, and use the preference categories to determine an appropriate 
May in view of Lerman does not disclose obtaining a standard assessed value corresponding to the filtered display information; and Examiner’s note: May at [0030] discloses that any desired technique can be used to select offers, but May does not describe these techniques.
However, Kostka “Purchase %” corresponding to products and interaction time. The standard assessed value is a purchase probability expressed as a percentage value of purchase probability. See, Figure 2 and S140. See, “Block S140 can further rank or score estimated user interests--that is, user interest in purchasing units of--the various products. In particular, Block S140 can assign a highest score to a product corresponding to a greatest perceived interest by the user (e.g., a product exhibiting a greatest likelihood of purchase by the user), such as based on a combination of a determined level of interest and a demographic of the user (e.g., an income level), and Block S140 can assign lower scores to products exhibiting 
May does not disclose performing a first operation on the standard assessed value, to obtain an assessed value of the filtered display information, and determining the obtained assessed value as the target assessed value. 
However, Kostka discloses the operation of ranking and selecting the highest ranked products. See, “Block S140 can further rank or score estimated user interests--that is, user interest in purchasing units of--the various products. In particular, Block S140 can assign a highest score to a product corresponding to a greatest perceived interest by the user (e.g., a product exhibiting a greatest likelihood of purchase by the user), such as based on a combination of a determined level of interest and a demographic of the user (e.g., an income level), and Block S140 can assign lower scores to products exhibiting lower likelihoods of purchase by the user” [0063]. See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the mobile computing device, a product ordering option for ordering a unit of the product. Block S150 can alternatively recite, in response to the level of interest in the product exceeding a threshold value, transmitting product data corresponding to the product to the mobile computing device for presentation to the user.” [0064].
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the techniques used to select target content based location determined from beacons and user activity information, as disclosed by May in view of Lerman, to invoke a standard assessed value (i.e. Purchase %) then perform an operation (i.e. rank and/or order) and use that value 

As per Claim 7:  May in view of Kostka discloses the following limitations; 
7. The system according to claim 6, wherein the server computer code further comprises:
May discloses assessing code configured to cause the at least one server processor to: analyze the second information to obtain an analysis result;  assess the display information associated with the plurality of IDs based on the analysis result, See, [0066].
May in view of Lerman does not disclose obtain at least one target assessed value; and
However, Kostka discloses interest scores, which are assess the user interest in a product associated with beacon identifiers. See, “In this example, Block S130 can thus assign an interest score of products near the user's mobile computing device based on a perceived user interest(s) extrapolated from on one or more user demographics (or other user data).” [0051].
May in view of Lerman does not disclose selecting code configured to cause the at least one server processor to select the target display information based on the at least one target assessed value.
However, Kostka discloses selecting target display information based on interest scores. See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the mobile computing device, a product ordering 
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the techniques used to select target content based location determined from beacons and user activity information, as disclosed by May in view of Lerman, to assess activity to obtained an assessed value (i.e. Purchase % and/or score) and use that value to select targeted content, as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship between products and projected user interest level for delivering timely, product-related or product-specific notifications to the user through the user's mobile computing device. Kostka at [0017].

As per Claim 8:  May in view of Kostka discloses the following limitations; 
8.    The system according to claim 7, wherein the selecting code is further configured to cause the at least one server processor to:
May in view of Lerman does not disclose sequence the at least one target assessed value in ascending order or descending order, to obtain a first sequenced result;
However, Kostka discloses the ordering the interest score from highest to lowest. See, “Block S150 can also present additional notifications of other products to the user through the mobile computing device. For example, Block S150 can present notifications of 
May in view of Lerman does not disclose determine whether the target assessed value is greater than or equal to a first threshold; and determine display information corresponding to the target assessed value greater than or equal to the first threshold as the target display information.
However, Kostka discloses thresholds for the level of interest exceeding a threshold. See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the mobile computing device, a product ordering option for ordering a unit of the product. Block S150 can alternatively recite, in response to the level of interest in the product exceeding a threshold value, transmitting product data corresponding to the product to the mobile computing device for presentation to the user. Generally, Block S150 functions to share product-related details with the user through the user's mobile computing device based on a user interaction with the product, a perceived user interest in the product, and/or a predicted likelihood of product purchase by the user.” [0064]. See, “Block S150 can transmit the product-related notification to the mobile computing device in real-time, such as once the user has remained in a position near the product (within 
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the techniques used to select target content based location determined from beacons and user activity information, as disclosed by May in view of Lerman, to rank values associated with the product interest (i.e. Purchase % and/or score) in ascending order and select product above a threshold, as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship between products and projected user interest level for delivering timely, product-related or product-specific notifications to the user through the user's mobile computing device. Kostka at [0017].

As per Claim 9:  May in view of Lerman and Kostka discloses the following limitations; 
9.    The system according to claim 7, wherein the server computer program code further comprises:
calculation code configured to cause the at least one processor to: filter display information that matches the analysis result from the display information associated with the plurality of ID; See, [0066].

May in view of Lerman does not disclose obtain a standard assessed value corresponding to the filtered display information; and 

May in view of Lerman does not disclose perform a first operation on the standard assessed value, to obtain an assessed value of the filtered display information, and determine the obtained assessed value as the target assessed value. 
However, Kostka discloses the operation of ranking and selecting the highest ranked products. See, “Block S140 can further rank or score estimated user interests--that is, user interest in purchasing units of--the various products. In particular, Block S140 can assign a highest score to a product corresponding to a greatest perceived interest by the user (e.g., a product exhibiting a greatest likelihood of purchase by the user), such as based on a combination of a determined level of interest and a demographic of the user (e.g., an income level), and Block S140 can assign lower scores to products exhibiting lower likelihoods of purchase by the user” [0063]. See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the mobile computing device, a product ordering option for ordering a unit of the product. Block S150 
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the techniques used to select target content based location determined from beacons and user activity information, as disclosed by May, to invoke a standard assessed value (i.e. Purchase %) then perform an operation (i.e. rank and/or order) and use that value to select targeted content, as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship between products and projected user interest level for delivering timely, product-related or product-specific notifications to the user through the user's mobile computing device. Kostka at [0017].

As per Claim 11:  May in view of Lerman and Kostka discloses the following limitations; 
11.    The system according to claim 8, wherein the server computer program code further comprises:
May discloses calculation code configured to cause the at least one processor to: filter display information that matches the analysis result from the display information associated with the plurality of IDs; See, [0066].

May does not disclose obtain a standard assessed value corresponding to the filtered display information; and

May does not disclose perform a first operation on the standard assessed value, to obtain an assessed value of the filtered display information, and determine the obtained assessed value as the target assessed value.
However, Kostka discloses the operation of ranking and selecting the highest ranked products. See, “Block S140 can further rank or score estimated user interests--that is, user interest in purchasing units of--the various products. In particular, Block S140 can assign a highest score to a product corresponding to a greatest perceived interest by the user (e.g., a product exhibiting a greatest likelihood of purchase by the user), such as based on a combination of a determined level of interest and a demographic of the user (e.g., an income level), and Block S140 can assign lower scores to products exhibiting lower likelihoods of purchase by the user” [0063]. See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the mobile computing device, a product ordering option for ordering a unit of the product. Block S150 
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the techniques used to select target content based location determined from beacons and user activity information, as disclosed by May in view of Lerman, to invoke a standard assessed value (i.e. Purchase %) then perform an operation (i.e. rank and/or order) and use that value to select targeted content, as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship between products and projected user interest level for delivering timely, product-related or product-specific notifications to the user through the user's mobile computing device. Kostka at [0017].

As per Claim 13:  May in view of Lerman and Kostka discloses the following limitations; 
13. The server according to claim 12, wherein the computer program code further comprises:
May discloses assessing code configured to cause the at least one processor to: analyze the second information to obtain an analysis result;  assess the display information associated with the plurality of IDs based on the analysis result, See, [0066].
 obtain at least one target assessed value; and
However, Kostka discloses interest scores, which are assess the user interest in a product associated with beacon identifiers. See, “In this example, Block S130 can thus assign an interest score of products near the user's mobile computing device based on a perceived user interest(s) extrapolated from on one or more user demographics (or other user data).” [0051].
May does not disclose selecting code configured to cause the at least one processor to select the target display information based on the at least one target assessed value. 
However, Kostka discloses selecting target display information based on interest scores. See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the mobile computing device, a product ordering option for ordering a unit of the product. Block S150 can alternatively recite, in response to the level of interest in the product exceeding a threshold value, transmitting product data corresponding to the product to the mobile computing device for presentation to the user.” [0064]. See also [0064-0073] for alternative processes for selection and display of targeted information.
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the techniques used to select target content based location determined from beacons and user activity information, as disclosed by May in view of Lerman, to assess activity to obtained an assessed value (i.e. Purchase % and/or score) and use that value to select targeted content, as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship between products and projected user interest level for delivering 

As per Claim 14:  May in view of Kostka discloses the following limitations; 
14.    The server according to claim 13, wherein the selecting code is further configured to cause the at least one processor to:
May does not disclose sequence the at least one target assessed value in ascending order or descending order, to obtain a first sequenced result;
However, Kostka discloses the ordering the interest score from highest to lowest. See, “Block S150 can also present additional notifications of other products to the user through the mobile computing device. For example, Block S150 can present notifications of corresponding products according to the product scores output in Block S140, such as with a notification of a highest-scored product presented first followed by notifications of lower-scored products. Block S150 can enable the user to scroll or swipe through the notifications sequentially, or Block S150 can deliver a notification of lower-scored products as a user ignores or closes previous notification pertaining to a high-scored product. Alternatively, Block S150 an present a single notification containing a list of products, such as a list of products assigned scores exceeding a common threshold score across all users or exceeding a threshold score specific to the user.” [0070].
May does not disclose determine whether the a target assessed value is greater than or equal to a first threshold; and determine display information corresponding to the target assessed value greater than or equal to the first threshold as the target display information.

Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the techniques used to select target content based location determined from beacons and user activity information, as disclosed by May in view of Lerman, to rank values associated with the product interest (i.e. Purchase % and/or score) in ascending order and select product above a threshold, as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship between products and projected user interest level 

As per Claim 15:  May in view of Kostka discloses the following limitations; 
15.    The server according to claim 13, wherein the computer program code further comprises: 
May discloses calculation code configured to cause the at least one processor to: filter display information that matches the analysis result from the display information associated with the plurality of IDs; See, [0066].
May does not disclose obtain a standard assessed value corresponding to the filtered display information; and 
However, Kostka discloses “Purchase %” corresponding to products and interaction time. The standard assessed value is a purchase probability expressed as a percentage value of purchase probability. See, Figure 2 and S140. See, “Block S140 can further rank or score estimated user interests--that is, user interest in purchasing units of--the various products. In particular, Block S140 can assign a highest score to a product corresponding to a greatest perceived interest by the user (e.g., a product exhibiting a greatest likelihood of purchase by the user), such as based on a combination of a determined level of interest and a demographic of the user (e.g., an income level), and Block S140 can assign lower scores to products exhibiting lower likelihoods of purchase by the user.” [0063]. See also [0037] for triggering presentation of product related data based on product purchase activity. 
 perform a first operation on the standard assessed value, to obtain an assessed value of the filtered display information, and determine the obtained assessed value as the target assessed value. 
However, Kostka discloses the operation of ranking and selecting the highest ranked products. See, “Block S140 can further rank or score estimated user interests--that is, user interest in purchasing units of--the various products. In particular, Block S140 can assign a highest score to a product corresponding to a greatest perceived interest by the user (e.g., a product exhibiting a greatest likelihood of purchase by the user), such as based on a combination of a determined level of interest and a demographic of the user (e.g., an income level), and Block S140 can assign lower scores to products exhibiting lower likelihoods of purchase by the user” [0063]. See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the mobile computing device, a product ordering option for ordering a unit of the product. Block S150 can alternatively recite, in response to the level of interest in the product exceeding a threshold value, transmitting product data corresponding to the product to the mobile computing device for presentation to the user.” [0064].
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the techniques used to select target content based location determined from beacons and user activity information, as disclosed by May, to invoke a standard assessed value (i.e. Purchase %) then perform an operation (i.e. rank and/or order) and use that value to select targeted content, as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship between products and projected user interest level for .

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over May in view of Lerman further in view of Ho et al. (U.S. 2016/0248815; Hereafter: Ho).
As per Claim 18:  May in view of Kostka, May and Ho discloses the following limitations; 
May in view of Lerman does not disclose 18.    (new): The method according to claim 17, wherein the current geographic location of the terminal is detected by a moving operation of the terminal by a user. Examiner’s note: A moving operation is an action made by the user that moves the terminal, which causes the phone to take an action. This is based on [0136] and Figure 13a of the applicant’s specification.
However, Ho discloses actuation operations that cause a mobile device to transmit the device location. See, “The mobile device 210 can run an application to configure it to detect entry into a content enabled region 214 and to generate a suitable alert on the mobile device 210. The application is further configured to receive each thumbnail and corresponding timestamp broadcast by content enabling device 204…Example actuations can include a specific gesture on the touch screen, a button press, a particular motion which can be sensed by the accelerometer of the mobile device 210, or a specific sound picked up by the microphone of the mobile device 210. Any type of mobile device actuation can be used in the present embodiments. The mobile device 210 can also include a GPS transceiver for location determination and a compass for direction determination of the mobile device 210. Wireless beacons can be positioned in the content enabled region 214 to transmit geographic location by a message or sign indicating which product can be subject to requests for more Internet content. Accordingly, any user browsing the floor 418 can approach any of the kiosks or displays 420, 422, 424 and 426 and actuate their mobile device in response to the sensory stimulus that is provided in order to obtain more information. In the present embodiment, actuation of the mobile device 416 results in generation of a token having the previously described content ID parameters, which is sent to CMS 410. CMS 410 can then determine using the location of the mobile device 416, the specific content enabling device it is located closest to. In the present example of FIG. 7, mobile device 416 is most proximate to content enabling device 404. Therefore CMS 410 delivers preset content corresponding to content enabling device 404 to mobile device 416 or a user account.” [0084]. See also Figure 7. See, “The CS module 512 can issue a message or a simple graphic to mobile devices when in range of wireless interface 514 that they have entered a content enabled region.” [0094].
Therefore, from the teaching of Ho, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for that server that targets advertising based location determined from beacons and user activity information, as disclosed by May in view of Kostka, to determine the user user’s location in response to a 

As per Claim 20:  May in view of Kostka, May and Ho discloses the following limitations; 
Ho discloses 20.    (new): The method according to claim 18, wherein the display information comprises service content includes a display interface including a surrounding function, when executed by the user, detects the moving operation of the terminal by the user. Examiner’s note: Surrounding function is interpreted based on [0137-0138] and 13a of the applicant’s specification. See, “The CS module 512 can issue a message or a simple graphic to mobile devices when in range of wireless interface 514 that they have entered a content enabled region.” [0094]. See, “At 612, the mobile device receives a first thumbnail i and a corresponding timestamp. If at 614 the mobile device detects actuation thereof the method proceeds to 616. Otherwise, the method returns to 612 and the mobile device receives the next thumbnail (i=i+1). Assuming actuation of the mobile device was detected at 614, at 616 the last received timestamp is recorded as is the location and direction information of the mobile device.” [0099]. See also, [0060-0064] for selection of surrounding content.
.

Response to Arguments
Regarding 35 USC 101: Frist the claims do not include establishing communication between a beacon device and a server or even a mobile device. In fact the specification describes a iBeacon owner setting up the beacon using a service terminal. The range of the beacon is less than 100 meters so the claims use another network to send and receive information, such as a LAN or WAN, were all the server does is obtain the advertiser’s location and associated advertisement from a database that also happens to store beacons IDs. The applicant has not invented a new way of using Beacon devices or improved the Beacon in anyway. Instead, the ID broadcast by the Beacon is rendered useless by claims that use the conventional technique of storing an advertiser’s location and associated advertising then receiving the user’s GPS location via a wired or wireless network communication then selecting nearby advertisement and providing it over that network. The claims preempt any service that stores Beacon based advertising from targeting the advertisements based on user location and user attributes via any network having a larger range. See claim interpretation below. 
Regarding Bascom: The claims at issue in Bascom included locating filters on an ISP server as opposed to placing the filter on client devices. The claims at issue in this application include a beacon broadcasting an ID that is not used were the devices location is used to select targeted advertising by accessing a database that does nothing more than store information. Though lengthy and numerous, the claims do not go beyond targeting advertising based on the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.
The claims at issue in McRo included a specific improvement in computer animation allowing computers to produce accurate and realistic lip synchronization and facial expressions in animated characters using rules of a particular type with no suggestion that animators were previously employing these type of rules. In contrast, the claims (i.e. rules) at issue in that case are computer-automated processes of prior methods that were carried out in the same way. The claims merely offer a solution that accesses data associated an ID with a store location and advertising then obtaining more information about the user to select targeted content, which is the application of a conventional combination geolocation rules and user specific targeting rules used that are used when targeting any content. The applicant’s only improvement is applying the concept of targeting information based on a user’s interest while providing a general link to any field that uses beacons. 

Regarding claim interpretation: The specification discloses iBeacon, not beacons. Even so, beacons are a class of Bluetooth Low Energy devices that broadcast their identifier to nearby portable electronic devices. iBeacon/beacons have standards and are a specific device that operates in over a personal area network (PAN) with a typical range of 50 meters but can be as far as 100 meters, such as Bluetooth. iBeacon broadcast a UUID and in some cases a major id and minor id that is received by a mobile device that sends the ID to a server via wide area network (WAN) or local area network (LAN). The server selects advertising based on the received ID from the mobile device under the assumption that the user is located at the location (i.e. within 50 meters). iBeacon are often used when the mobile device’s GPS location is unavailable, such as when the user is indoors or turns off location services. To be clear, a beacon is not a WiFi router used for a LAN, and it is not a cell tower used for a WAN. The specification  The only disclosed communication over a network with the server is at, [0027] where “terminals 21 to 24 perform information interactions with the server by using a wired network or a wireless network” and the only signal is the one being broadcast by the iBeacon, which as a limited range.
iBeacons are capable of receiving and sending information via PANs but iBeacons are not capable of direct two-way communication with servers and mobile devices over wired networks, WANs and LANs, and iBeacons do not receive information from the mobile device or deliver the advertising. There are other devices that combine iBeacon PAN broadcasts with integrated and/or separate WAN and LAN devices. However, the applicant’s specification does not appear to discloses any of these devices. Typically the iBeacon owner receives an iBeacon that has already been assigned a UUID and the owner associates the UUID with a major ID and minor ID that identify attributes of the owner, such store name and location. The iBeacon receives this ID via a PAN connection with the owners device and broadcast the ID in a 50m range. The user’s mobile device receives and sends the ID to a server where the ID either includes the geographic position or the ID was previously associated with the geographic position provided by the owner.
In contrast, the claims require that the server obtains the geographic location of terminal (mobile device) and the locations of the iBeacons, thus it appears the server is simply sending advertising for iBeacons in a large target area beyond the iBeacon’s range, which means the iBeacon broadcast are not used and the iBeacons are not needed for anything more than providing a database of advertiser locations and associated advertising. For examples, store  
Further, the specification at [0035, 0036] discloses “The server may read the ID broadcast outward by each iBeacon device in a target area, to obtain IDs in the target area.” This sentence suggests that the iBeacons are directly sending the IDs of iBeacons in the target area via a broadcast to the sever, but once again the iBeacon is a PAN communication with a range of around 50m and the entire point of defining a target area is the mobile device is not in range of all the iBeacons in the target area, so is it would not make sense for a server to be in range of each iBeacon unless the server is directly connected to the iBeacon via a different network with a longer range, which is not even suggested by the specification. Figure 12 shows the server outside the target area with the terminal and multiple iBeacons within the target range. Therefore, the reasonable interpretation is the server is reading the IDs from data that it stored when the server previously provided the ID to the device during configuration.
May is cited because May discloses receiving the GPS location of a device and accessing a database of iBeacons associated with advertiser location and advertising to select targeted content based on location and user data. May discloses solving a problem related to a limit on the number or amount of iBeacon data allowed on a mobile device and embodiments in May 
Examiner suggest scheduling an interview to discuss the whether the applicant is using a database of iBeacons to determine the store locations and access associated content based on the user’s location without using the iBeacon to send the ID to the mobile device, as well as how the IDs in the target area are obtained or read by the server.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Lerman et al. (U.S. 2016/0321702; Hereafter: Lerman) discloses the same beacon system and targeting advertising. McKay et al. (U.S. 2017/0287010; Hereafter: Lerman) discloses the same system and targeting advertising. Duggal et al. (U.S. 2017/0270560; Hereafter: Duggal) discloses a system where the signal transmission source also displays advertising. LaBeau et al. (U.S. 2016/0165002; Hereafter: LaBeau) discloses beacons and targeting user based on social network data.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688